In a representative action for an accounting, it is alleged that appellant converted a trust fund created for the benefit of respondents, suppliers of labor and materials in the construction of buildings, and others similarly situated. The appeal is from so much of an order as denied appellant’s motion addressed to the amended complaint pursuant to rules 102, 103 and 90 of the Rules of Civil Practice, or for alternative relief to dismiss the amended complaint pursuant to section 241 of the Civil Practice Act. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.